321 F.2d 52
George Stine SMITH, Appellant,v.John C. TAYLOR, Warden, United States Penitentiary,Leavenworth, Kansas, Appellee.
No. 7327.
United States Court of Appeals Tenth Circuit.
June 26, 1963.

John J. Mullins, Jr., Denver, Colo., for appellant.
Benjamin E. Franklin, Asst. U.S. Atty.  (Newell A. George, U.S. Atty., was with him on the brief), for appellee.
Before MURRAH, Chief Judge, and PHILLIPS and SETH, Circuit Judges.
PER CURIAM.


1
This is an eppeal from an order denying an application for a writ of habeas corpus.  The petitioner alleges no facts whatever showing he is entitled to discharge from custody.  Apparently what he really seeks is certain documents from the trial court.  For that habeas corpus is not an appropriate remedy.


2
Affirmed.